DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nardacci et al. (herein “Nardacci”; US Pub. No. 2017/0136304 A1) in view of Madson et al. (herein “Madson”; US Pub. No. 2018/0036600 A1)
Regarding claim 1, Nardacci discloses a golf ball in which dimples are formed in a surface of a sphere (Fig. 10B), wherein the dimples are combination dimples having planar shapes in which a circle and polygon having a same center are combined with each other (par. [0032] and [0037]; noting “the two elements” of a “circular curve” and a “pentagon” may wherein a diameter of the circle is from 82% to 98% of a diameter of a circumscribed circle of the polygon having a same center as that of the polygon, and in the polygon, a length from a vertex of the polygon to a point at which a line toward a center of the polygon and an arc of the circle meet each other is from 2% to 18% of a radius of the circumscribed circle of the polygon.  However, Madson discloses a superimposed image of a dimples comparing a polygon and a circle (Fig. 3 and par. [0094]) wherein a diameter of the circle is from 82 % to 98 % of a diameter of a circumscribed circle of the polygon having a same center as that of the polygon (pars. [0133]-[0134] and Fig. 3; noting the square diameter or d2 may be 0.130 inches, the circle may be 0.005 less, or 0.125 inches, so the ratio 0.125/0.130 = 96.1%) and in the polygon, a length from a vertex of the polygon to a point at which a line toward a center of the polygon and an arc of the circle meet each other is from 2 % to 18 % of a radius of the circumscribed circle of the polygon (pars. [0133]-[0134]; noting 0.005/0.065 =7.7%).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nardacci to use the above diameter values as taught and suggested by Madson because doing so would be applying a known technique (superimposing a polygon and a circular dimple, and providing a relationship for the diameters of each) to a known product (a golf ball that can have a polygon and a circular dimple superimposed to create a combined dimple profile geometry) ready for improvement to yield predictable results (a golf ball that can have a polygon and a circular dimple superimposed to create a combined dimple profile geometry, the combination taking into account the diameters of each particular profile to generate a dimple profile having aspects of both geometries) or, in the alternative, obvious to try choosing from a finite number of identified, predictable solutions (using diameter values for a polygon and a 
Regarding claim 2, the combined Nardacci and Madson disclose a depth of each combination dimple is from 0.1 mm to 0.25 mm (Nardacci: par. [0052]; noting 0.003 inches to 0.025 inches or 0.0762 mm to 0.635 mm makes obvious the claimed range).
Regarding claim 3, the combined Nardacci and Madson disclose that the polygon of each combination dimple comprises at least two polygons from among a triangle, a square, a pentagon, a hexagon, and an octagon (Nardacci: par. [0032]; making obvious the latter three).
Regarding claim 4, the combined Nardacci and Madson disclose at least one of the dimples is not a combination dimple but a circular dimple (Madson: Fig. 9a and par. [0098]; making obvious the use of circular dimples in conjunction with non-circular dimples).
Regarding claim 5, the combined Nardacci and Madson disclose at least one of the dimples is not a combination dimple but a polygonal dimple (Madson: par. [0098]; making it obvious that different dimple profiles, regardless of their exact shape, may be used with one another within the same pattern).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/3/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711